COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: ANGELICA ARAMBULA,                           §          No. 08-21-00122-CV

                       Relator.                      §    AN ORIGINAL PROCEEDING

                                                     §           IN MANDAMUS

                                                     §

                                               §
                                             ORDER

       On July 16, 2021, Relator, Angelica Arambula, filed a petition for a writ of mandamus

seeking to compel the respondent trial judge to vacate the ruling striking her jury demand and to

compel the respondent to place the underlying divorce proceeding, which further involves other

disputed issues including conservatorship and claims related to the parties’ property, on the jury

trial docket. With her petition, Relator filed a “Motion for Emergency Temporary Relief”

seeking to stay the underlying proceeding, pending disposition of this petition, because a bench

trial has been set for July 21, 2021, at 8:00 a.m.

       Relator’s emergency motion contains the required certificate of compliance. See TEX. R.

APP. P. 52.10(a). Accordingly, the Court grants the Relator’s motion to the extent it seeks a stay

of the non-jury trial setting of July 21, 2021, and ORDERS that setting stayed. See TEX. R. APP.

P. 52.10(b). This stay is effective until the petition is finally decided or this Court otherwise

orders the stay lifted. See TEX. R. APP. P. 52.10(b). In the interim, the parties are directed that

                                                     1
all matters pertaining to trial preparation or other resolution of the underlying case should

continue uninterrupted by this order. Any party may file a motion for reconsideration. See TEX.

R. APP. P. 52.10(c). Finally, the Court requests a response to the petition for writ of mandamus

by any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed

within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

       IT IS SO ORDERED this 19th day of July, 2021.

                                                     PER CURIAM

Before Rodriguez C.J., Palafox and Alley, JJ.

Chief Justice Rodriguez respectfully dissents and would deny the request for Emergency
Temporary Relief.




                                                2